Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his plea was entered involuntarily because of a threat to indict his wife. The plea colloquy makes clear that defendant admitted that he sold eight ounces of cocaine to an undercover officer and that he knowingly and voluntarily, with the advice of counsel, accepted the plea in order to get a minimum sentence and to satisfy any criminal liability of his wife for possession of cocaine. (Appeal from judgment of Cayuga County Court, Corning, J.—criminal sale of controlled substance, first degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.